Citation Nr: 1641172	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  08-02 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent a left knee disability, currently status post total knee arthroplasty, prior to June 13, 2013, in excess of 30 percent for the period from August 1, 2014, to May 10, 2015, in excess of 60 percent for the period from May 11, 2015, to January 7, 2016, and in excess of 60 percent after March 1, 2016.

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) prior to August 1, 2014. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to February 1970 and from September 1970 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in March 2014 which granted a joint motion for remand vacating June 2013 Board decision and remanding the left knee increased rating and TDIU issues then on appeal for additional development.  The issues initially arose from a March 2007 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the issues for additional development in June 2014.

A subsequent September 2014 rating decision granted a 100 percent rating for left total knee arthroplasty effective June 13, 2013, and assigned a 30 percent rating effective August 1, 2014.  An April 2016 rating decision granted an increased 60 percent rating effective May 11, 2015, granted a temporary total (100 percent) rating based upon surgical or other treatment necessitating convalescence effective January 7, 2016, and assigned a 60 percent rating effective March 1, 2016.  The April 2016 rating decision also granted entitlement to a TDIU effective August 1, 2014.  The issues for appellate review have been accordingly revised.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his left knee disability is more severely disabling than reflected by the current evaluations.  Although VA examinations have been performed in this case, the provided examinations did not include all necessary findings for adequate determinations.  The Court has held that an adequate orthopedic examination of the knees should record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, address the necessary findings to evaluate functional loss during flare-ups, or clearly explain why the required testing cannot be completed or is not necessary.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

VA records show the Veteran underwent left total knee arthroplasty in June 2013.  An April 27, 2015, report noted he had recently slipped and injured his left knee.  A January 7, 2016, report noted active problems including loosening of total knee replacement and show he underwent a left knee explant with a subsequent left knee replacement graft removed due to infection.  Reports dated January 22, 2016, noted he had experienced problems since his 2013 surgery, that any left knee motion was painful, and that he would need a new replacement at some point.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds the Veteran must be afforded an additional VA examination.  Prior to the examinations, up-to-date VA treatment records should be obtained.


	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.  

2.  Schedule the Veteran for an appropriate VA examination for the following: 

a) Opinion as to the current nature and extent of his service-connected left knee disability.  The examiner must, to the extent possible, record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, must address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary.

b) Opinion as to whether during the period from August 1, 2014, to May 10, 2015, his chronic residuals of his service-connected left knee disability consisted of severe painful motion or weakness.

c) Comment as to his ability prior to August 1, 2014, to function in an occupational environment and describe his functional impairment caused solely by his service-connected disabilities.

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other etiology opinions provided.  All examinations, tests, and studies must be conducted.  An explanation must be provided if the examiner finds that X-ray studies are not required for adequate opinions.

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issues on appeal as well as any additional issues perfected for appellate review.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

